DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a display; and a controller configured to: display a selection screen on a display, the selection screen including a first template image and a second template image to be selected, each of the first 25template image and the second template image being used for editing in response to an edit operation, the edit operation being associated with each of a first edit method and a second edit method, each of the first template image and the second template image being associated with a corresponding edit method, the selection screen being displayed such that each of the first edit method and the second edit method associated with a corresponding template image is in a discernible manner, each of the first template image and the second template image including an object arranged in a corresponding template 
Hirata (US 2017/0277675 A1) shows in paragraph [0078] display data generation unit that process a title object based on edit information in a template, changing a font type and size based on the template group. Hirata do not include all the detailed combined limitations included in the claim including a the edit operation being associated with each of a first edit method and a second edit method, each of the first template image and the second template image being associated with a corresponding edit method, the selection screen being displayed such that each of the first edit method and the second edit method associated with a corresponding template image is in a discernible manner, each of the first template image and the second template image including an object arranged in a corresponding 
Ying (US 2016/0124911 A1) shows in paragraphs [0054]-[0061] display regions in a page template are associated with a percentage of a display area to specify the size of the content items displayed in a section, specifying the size of display regions as a percentage of a display area allows the size of the content items displayed based on the display regions to be easily modified as the display area changes in size   one or more display regions in a page template may have fixed dimensions, so the size of content items presented based on fixed-dimension display regions remains unchanged as the display area presenting the section changes in size. Ying do not include all the detailed combined limitations included in the claim including a the edit operation 
Yamamoto (US 2011/0320937 A1) shows in claim 3 object acquired by the object acquiring unit has an attribute representing text data and the determination unit determines that the size of the object is larger than the size defined in the template, the embedding unit changes a font Yamamoto do not include all the detailed combined limitations included in the claim including a the edit operation being associated with each of a first edit method and a second edit method, each of the first template image and the second template image being associated with a corresponding edit method, the selection screen being displayed such that each of the first edit method and the second edit method associated with a corresponding template image is in a discernible manner, each of the first template image and the second template image including an object arranged in a corresponding template image; in response to receiving an operation of selection of a template image from the first template image and the second template image displayed on the selection screen, display an edit screen including the selected template image; in response to receiving the edit operation on the edit screen to edit an object arranged in the selected template image, generate edit image data of an edit image including the object having underwent the edit operation, the edit image data being generated using an edit method associated with the selected template image; and output the generated edit image data, therefore this claim is allowable.
changing a font attribute may cause the length of the text to change sufficiently to cause the text to become wrapped (or unwrapped) within the text box. Similarly, if the user changes the width of the text box, a string of text that was formerly displayed in the box on a single line might require wrapping onto multiple lines or vice versa. Therefore, each time the user performs such an operation, design tools 106 will forward the width of the text image along with the character and font attribute information to server, based on the received information, server will generate and return a new text image of that text for incorporating into template at the user computer. Eilers do not include all the detailed combined limitations included in the claim including a the edit operation being associated with each of a first edit method and a second edit method, each of the first template image and the second template image being associated with a corresponding edit method, the selection screen being displayed such that each of the first edit method and the second edit method associated with a corresponding template image is in a discernible manner, each of the first template image and the second template image including an object arranged in a corresponding template image; in response to receiving an operation of selection of a template image from 

Claims 7-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an information processing apparatus comprising: a display; and a controller configured to: display a selection screen on a display, the selection screen including a first template image and a second template image to be selected, each of the first template image and the second template image being used for editing in response to an edit operation, each of the first template image and the second template image including an object arranged in a corresponding template image, the object including an editable object and an uneditable object by the edit operation, the 
Hirata (US 2017/0277675 A1) shows in paragraph [0078] display data generation unit that process a title object based on edit information in a template, changing a font type and size based on the template group. Hirata do not include all the detailed combined limitations included in the claim including a the selection screen including a first template image and a second template image to be selected, each of the first template image and the second template image being used for editing in response to an edit operation, each of the first template image and the second template image including an object arranged in a corresponding template image, the object including an editable object and an uneditable object by the edit operation, 
Ying (US 2016/0124911 A1) shows in paragraphs [0054]-[0061] display regions in a page template are associated with a percentage of a display area to specify the size of the content items displayed in a section, specifying the size of display regions as a percentage of a display area allows the size of the content items displayed based on the display regions to be easily modified as the display area changes in size   one or more display regions in a page template may have fixed dimensions, so the size of content items presented based on fixed-dimension display regions remains unchanged as the display area Ying do not include all the detailed combined limitations included in the claim including a the selection screen including a first template image and a second template image to be selected, each of the first template image and the second template image being used for editing in response to an edit operation, each of the first template image and the second template image including an object arranged in a corresponding template image, the object including an editable object and an uneditable object by the edit operation, the selection screen being displayed such that editable object and the uneditable object are in a discernible manner; 26in response to receiving an operation of selection of a template image from the first template image and the second template image displayed on the selection screen, display an edit screen including the selected template image; in response to receiving the edit operation on the edit screen to edit an object arranged in the selected template image, generate edit image data of an edit image including the object having underwent the edit operations, the edit image data being generated using an edit method associated with the selected template image; and output the generated edit image data, therefore this claim is allowable.
object acquired by the object acquiring unit has an attribute representing text data and the determination unit determines that the size of the object is larger than the size defined in the template, the embedding unit changes a font size of the object so as to embed the object into the template in accordance with the size defined in the template. Yamamoto do not include all the detailed combined limitations included in the claim including a the selection screen including a first template image and a second template image to be selected, each of the first template image and the second template image being used for editing in response to an edit operation, each of the first template image and the second template image including an object arranged in a corresponding template image, the object including an editable object and an uneditable object by the edit operation, the selection screen being displayed such that editable object and the uneditable object are in a discernible manner; 26in response to receiving an operation of selection of a template image from the first template image and the second template image displayed on the selection screen, display an edit screen including the selected template image; in response to receiving the edit operation on the edit screen to edit an object arranged in the selected template image, generate edit image data of an edit image 
Eilers (US 2008/0158255 A1) shows in paragraph [0040] and Figure 2A changing a font attribute may cause the length of the text to change sufficiently to cause the text to become wrapped (or unwrapped) within the text box. Similarly, if the user changes the width of the text box, a string of text that was formerly displayed in the box on a single line might require wrapping onto multiple lines or vice versa. Therefore, each time the user performs such an operation, design tools 106 will forward the width of the text image along with the character and font attribute information to server, based on the received information, server will generate and return a new text image of that text for incorporating into template at the user computer. Eilers do not include all the detailed combined limitations included in the claim including a the selection screen including a first template image and a second template image to be selected, each of the first template image and the second template image being used for editing in response to an edit operation, each of the first template image and the second template image including an object . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675